Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 1 of 27 Page ID #:1



  1 Panteha Abdollahi, Esq. (State Bar No. 230002)
    pabdollahi@tocounsel.com
  2 Bradley Dugan, Esq. (State Bar No. 271870)
    bdugan@tocounsel.com
  3 THEODORA ORINGHER PC
    535 Anton Boulevard, Ninth Floor
  4 Costa Mesa, California 92626-7109
    Telephone: (714) 549-6200
  5 Facsimile: (714) 549-6201
  6 Jeffrey L. Berhold, Esq. (Georgia State Bar No. 054682)
    (Pro Hac Vice Application Pending)
  7 jeff@berhold.com
    JEFFREY L. BERHOLD, P.C.
  8 1230 Peachtree Street, Suite 1050
    Atlanta, Georgia 30309
  9 Telephone: (404) 872-3800
    Facsimile: (678) 868-2021
 10
 11 Attorneys for Plaintiff
    INNOVATIVE HEALTH LLC
 12
 13
 14                            UNITED STATES DISTRICT COURT
 15          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 16
 17 INNOVATIVE HEALTH LLC,                       Case No.
 18               Plaintiff,                     COMPLAINT FOR DAMAGES AND
                                                 INJUNCTIVE RELIEF FOR
 19        vs.                                   VIOLATIONS OF SHERMAN ACT
                                                 AND CARTWRIGHT ACT
 20 BIOSENSE WEBSTER, INC.,
 21               Defendant.
                                                 JURY TRIAL DEMANDED
 22
                                                 Trial Date:   None Set
 23
 24
 25
 26
 27
 28


                                           COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 2 of 27 Page ID #:2



  1         Plaintiff Innovative Health LLC hereby files its Complaint against Defendant
  2 Biosense Webster, Inc. for monopolizing and restraining trade in the nationwide markets
  3 for the sale of high-density mapping catheters and ultrasound catheters for use with the
  4 CARTO 3 cardiac mapping system for electrophysiology studies in violation of Sections 1
  5 and 2 of the Sherman Act, 15 U.S.C. §§ 1, 2, and Section 16720 of the Cartwright Act,
  6 Cal. Bus. & Prof. Code § 16720. Plaintiff alleges the following upon personal knowledge
  7 as to its own acts and information and belief and investigation by counsel as to all other
  8 allegations.
  9                         PARTIES, JURISDICTION, AND VENUE
 10         1.     Plaintiff Innovative Health LLC is an Arizona limited liability company with
 11 its principal address at 1435 North Hayden Road, Suite 100, Scottsdale, AZ 85257.
 12 Innovative Health reprocesses and sells catheters for use with cardiac mapping systems in
 13 electrophysiology labs at hospitals throughout the United States.
 14         2.     Defendant Biosense Webster, Inc. is a California corporation with its
 15 principal place of business at 33 Technology Drive, Irvine, CA 92618. Biosense Webster
 16 resides in Orange County in the Southern Division of the Central District of California.
 17 Biosense Webster is an inhabitant of the Central District of California and may be found
 18 there. Biosense Webster manufactures and sells cardiac mapping systems and catheters for
 19 use with cardiac mapping systems to hospitals in Orange County in the Southern Division
 20 of the Central District of California and elsewhere.
 21         3.     Defendant is subject to the personal jurisdiction of this Court.
 22         4.     This action is brought under Sections 1 and 2 of the Sherman Act, 15 U.S.C.
 23 §§ 1, 2, and Sections 4, 12, and 16 of the Clayton Act, 15 U.S.C. §§ 15, 22, and 26. This
 24 Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1337(a) and 15
 25 U.S.C. §§ 15 and 22. The Defendant has been engaged in interstate commerce during all
 26 relevant times of the complaint. The Court is vested with pendent jurisdiction over the
 27 associated state law claims.
 28

                                                   2
                                              COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 3 of 27 Page ID #:3



  1         5.     Venue is proper under 15 U.S.C. §§ 15 and 22 and 28 U.S.C. § 1391(b)(1),
  2 (b)(2), and (c)(2). Defendant resides in this District and is transacting and carrying on
  3 business in this District.
  4                              ELECTROPHYSIOLOGY STUDIES
  5         6.     Electrophysiology studies test the electrical activity of the heart to diagnose
  6 abnormal heart rhythms (arrhythmias). With this information, the physician
  7 (electrophysiologist) can plan a course of care that could include prescribing medications,
  8 implanting a device (pacemaker or defibrillator), or performing a cardiac ablation
  9 procedure. An ablation procedure destroys a section of cardiac tissue to block electrical
 10 conduction that was occurring through the ablated tissue with the goal of restoring an
 11 acceptable electrical pathway. During the study, the physician will insert a series of
 12 electrically sensitive catheters into a blood vessel that leads to the heart. The assortment of
 13 catheters varies by procedure. The ultrasound catheters visualize anatomical structures and
 14 blood flow in the heart. The high-density mapping catheters provide extremely rapid and
 15 highly accurate mapping of the heart’s electrical activity to show where to ablate, i.e.,
 16 destroy, the tissue. Since electrophysiology studies can lead to more invasive procedures
 17 on an emergency basis, the studies are typically done at a hospital with a full array of
 18 cardiac care, including open-heart surgery.
 19         7.     Biosense Webster sells the CARTO 3 cardiac mapping system throughout
 20 the United States for use in electrophysiology studies. The FDA originally cleared the
 21 CARTO 3 for sale in the United States on October 13, 2009. Biosense Webster has more
 22 than 50% of the cardiac mapping systems installed in the United States. The CARTO 3
 23 system is used in hundreds of thousands of electrophysiology studies each year. Biosense
 24 Webster also sells ultrasound catheters (SOUNDSTAR and ACUNAV) and high-density
 25 mapping catheters (PENTARAY and LASSO) for use with the CARTO 3 system. The
 26 FDA has cleared Biosense Webster to sell these catheters for single use by the hospital.
 27 The FDA has also cleared Innovative Health to reprocess and sell the same catheters to
 28 hospitals one to three additional times for single use before disposal.

                                                   3
                                              COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 4 of 27 Page ID #:4



  1                           RELEVANT MARKETS: CATHETERS
  2         8.     There are relevant markets or submarkets for the sale of high-density
  3 mapping catheters and ultrasound catheters for use with the CARTO 3 cardiac mapping
  4 system in the United States. There is a relevant product market for high-density mapping
  5 catheters for use with the CARTO 3 cardiac mapping system. There are no practical
  6 substitutes for high-density mapping catheters to provide rapid high-resolution mapping of
  7 electrical activity in the heart to identify points of ablation in electrophysiology studies.
  8 They are unique. Other diagnostic catheters are not comparable in speed or accuracy for
  9 mapping an entire chamber of the heart. Biosense Webster sells more than 10 times as
 10 many high-density mapping catheters as any of its other diagnostic catheters. Biosense
 11 Webster sells high-density mapping catheters at nearly double the price of its other
 12 diagnostic catheters. They have an average sales price of more than $1,000. The high-
 13 density mapping catheter must connect directly with the cardiac mapping system.
 14 Biosense Webster designed the CARTO 3 cardiac mapping system to connect only with
 15 PENTARAY and LASSO high-density mapping catheters designed and originally
 16 manufactured by Biosense Webster. The PENTARAY and LASSO are generally not
 17 compatible with other cardiac mapping systems.
 18         9.     The new and reprocessed PENTARAY high-density mapping catheters are
 19 physically identical and cleared by the FDA with the exact same indications for use. The
 20 new and reprocessed LASSO high-density mapping catheters are physically identical and
 21 cleared by the FDA with the same exact indications for use. Biosense Webster itself sells
 22 new and reprocessed LASSO catheters. There are not distinct customers for new or
 23 reprocessed high-density mapping catheters. Many customers purchase both new and
 24 reprocessed high-density mapping catheters for use with the CARTO 3 system. Innovative
 25 Health has the ability to take significant amounts of PENTARAY and LASSO business
 26 from Biosense Webster.
 27         10.     The relevant geographic market for high-density mapping catheters for use
 28 with the CARTO 3 system is the United States. The catheters are Class II medical devices,

                                                    4
                                               COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 5 of 27 Page ID #:5



  1 which must be cleared for manufacturing or reprocessing by the FDA for sale and use in
  2 the United States. Therefore, U.S. hospitals are limited to high-density mapping catheters
  3 cleared by the FDA. The FDA has cleared Innovative Health to reprocess and sell the
  4 single-use PENTARAY and LASSO high-density mapping catheters in the United States
  5 for an additional use. Biosense Webster and Innovative Health compete in the sale of
  6 PENTARAY and LASSO high-density mapping catheters to hospitals throughout the
  7 United States. The nationwide market for high-density mapping catheters for use with the
  8 CARTO 3 system is more than $150 million in annual sales.
  9         11.    There is a relevant product market for ultrasound catheters (and may be a
 10 relevant product submarket for 3D navigational ultrasound catheters) for use with the
 11 CARTO 3 cardiac mapping system. There are no practical substitutes for ultrasound
 12 catheters to visualize blood flow in the heart for use in electrophysiology studies without
 13 exposing the patient and medical staff to radiation. They are unique. They have an
 14 average sales price of more than $2,000. The CARTO 3 cardiac mapping system only
 15 connects with SOUNDSTAR eco 3D navigational ultrasound catheters designed and
 16 originally manufactured by Biosense Webster. The SOUNDSTAR is not compatible with
 17 any other cardiac mapping system. In lieu of the SOUNDSTAR, the physician can only
 18 use a non-navigational ultrasound catheter that connects separately to an ultrasound
 19 system. Biosense Webster has the exclusive rights to sell the ACUNAV non-navigational
 20 ultrasound catheter for use in electrophysiology studies. The ACUNAV is only
 21 compatible with ultrasound systems from General Electric or Siemens. Abbott sells the
 22 ViewFlex non-navigational ultrasound catheter, which is only compatible with an Abbott
 23 or Philips ultrasound system. Most CARTO 3 users do not have an Abbott or Philips
 24 ultrasound system to switch from the SOUNDSTAR or the ACUNAV ultrasound catheter
 25 to the ViewFlex. In order to switch to the ViewFlex, they would need to incur a capital
 26 cost of more than $50,000.
 27         12.     The new and reprocessed SOUNDSTAR ultrasound catheters are physically
 28 identical and cleared by the FDA with the exact same indications for use. The new and

                                                  5
                                              COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 6 of 27 Page ID #:6



  1 reprocessed ACUNAV ultrasound catheters are physically identical and cleared by the
  2 FDA with the exact same indications for use. Biosense Webster itself sells new and
  3 reprocessed SOUNDSTAR and ACUNAV catheters. There are not distinct customers for
  4 new or reprocessed ultrasound catheters. Many customers purchase both new and
  5 reprocessed ultrasound catheters for use with the CARTO 3 system. Innovative Health has
  6 the ability to take significant amounts of SOUNDSTAR and ACUNAV business.
  7         13.    The relevant geographic market for ultrasound catheters for use with the
  8 CARTO 3 system is the United States. The catheters are Class II medical devices, which
  9 must be cleared for manufacturing or reprocessing by the FDA for sale and use in the
 10 United States. Therefore, U.S. hospitals are limited to ultrasound catheters cleared by the
 11 FDA. The FDA has cleared Innovative Health to reprocess and sell the single-use
 12 SOUNDSTAR, ACUNAV, and ViewFlex ultrasound catheters for an additional use in the
 13 United States. Biosense Webster and Innovative Health compete in the sale of ultrasound
 14 catheters for use with the CARTO 3 system to hospitals throughout the United States. The
 15 nationwide market for ultrasound catheters for use with the CARTO 3 system is more than
 16 $250 million in annual sales.
 17                      RELEVANT MARKET: CLINICAL SUPPORT
 18         14.    The cardiac mapping system software must be operated by a technician
 19 during a cardiac mapping procedure conducted by a physician on a CARTO 3 system
 20 (known as clinical support or case coverage). Historically, the system manufacturers had
 21 simply provided initial training for hospital staff to provide its own case coverage.
 22 Biosense Webster initiated a program more than ten years ago to provide clinical account
 23 specialists free of charge to provide case coverage. The clinical account specialists
 24 provide more than clinical support. Biosense Webster employs them to drive sales for
 25 Biosense Webster. A large portion of their compensation from Biosense Webster – as
 26 much as 30% to 40% – is based on their sales to the hospital of Biosense Webster catheters
 27 for use on the CARTO 3 system. The high-density mapping catheters and ultrasound
 28 catheters are roughly 50% of those sales.

                                                   6
                                              COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 7 of 27 Page ID #:7



  1          15.    There is a relevant product market for CARTO 3 clinical support. CARTO 3
  2 clinical support requires specialized training and experience operating the CARTO 3
  3 system software. There are no practical substitutes for that training and experience. The
  4 CARTO 3 cardiac mapping system has particular characteristics. None of the
  5 manufacturers offer clinical support, or training for clinical support, on each other’s
  6 cardiac mapping systems. Very few hospitals handle their own case coverage. Biosense
  7 Webster has been the sole supplier to hospitals in the market for CARTO 3 clinical
  8 support.
  9          16.    There are relevant geographic markets or submarkets for CARTO 3 clinical
 10 support based on the geographic pods organized by Biosense Webster in the United States.
 11 Again, Biosense Webster has been the sole supplier to hospitals in the market for CARTO
 12 3 clinical support. Biosense Webster has organized its staff of hundreds of clinical account
 13 specialists into geographic pods – where one or more clinical account specialists will
 14 service the cluster of labs in that pod or territory.
 15                                    SEPARATE MARKETS
 16          17.    The catheter markets are separate from clinical support. Biosense Webster
 17 will sell catheters of all kinds without clinical support. Hospitals purchase catheters of all
 18 kinds – ultrasound catheters, mapping catheters, and ablation catheters – separately from
 19 the clinical support. Customers want to purchase the catheters separately from the clinical
 20 support because they can bargain on prices with the various manufacturers and
 21 reprocessors of catheters. The hospitals do not contractually agree to purchase the
 22 catheters and clinical support together as a single product. Hospitals can purchase
 23 catheters from reprocessors when the cardiac mapping system manufacturer does not insist
 24 on tying the purchase of new catheters to clinical support: hospitals regularly purchase
 25 other diagnostic catheters (in contrast with the high-density mapping catheters) from
 26 manufacturers and reprocessors other than Biosense Webster for use with the CARTO 3
 27 system. The prices of catheters are set independently of the price for clinical support.
 28

                                                     7
                                                COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 8 of 27 Page ID #:8



  1         18.    The CARTO 3 clinical support is separate from the cardiac mapping system
  2 market. The CARTO 3 clinical support is not provided as part of the contract for the
  3 purchase of the CARTO 3 system. Biosense Webster voluntarily provides the clinical
  4 account specialists at will to hospitals after the purchase of the CARTO 3 system. The
  5 CARTO 3 system is priced independently of the decision by the hospital to begin or
  6 continue to use the free clinical support.
  7         19.    The catheter markets are separate from the cardiac mapping system market.
  8 The catheters are purchased as needed after the purchase of the cardiac mapping system.
  9 Customers want to purchase the catheters separately from the system because they can
 10 bargain with the various manufacturers and reprocessors of catheters on the prices
 11 throughout the lifecycle of the mapping system. As part of the purchase of the CARTO 3
 12 system, hospitals do not contractually agree to only use high-density mapping catheters or
 13 ultrasound catheters purchased from Biosense Webster. Hospitals purchase different
 14 brands of catheters when the cardiac mapping system manufacturer does not insist on
 15 closing their cardiac mapping system to other brands of catheters. For example, hospitals
 16 regularly purchase various brands of reprocessed non-navigational diagnostic catheters
 17 from Innovative Health for use with the CARTO 3 system.
 18         20.    In addition, the prices of catheters are set independently of the price of the
 19 cardiac mapping system. The original manufacturers regularly change the prices of the
 20 catheters to existing owners of a cardiac mapping system. For instance, Biosense Webster
 21 typically gives only thirty days’ notice for changes on catheter prices. Of course, the
 22 reprocessors set prices of catheters independently of the price for the cardiac system as
 23 well.
 24         21.    Moreover, Biosense Webster is shielded from competition on the initial price
 25 or the lifecycle price because the physician often makes the decision which cardiac
 26 mapping system to buy while the hospital bears the cost. Biosense Webster funds onsite
 27 clinical account specialists, training centers and teaching fellowships at hospitals and
 28 offers research grants and consulting contracts to physicians to create loyalty with the

                                                    8
                                                 COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 9 of 27 Page ID #:9



  1 physicians making the decision on which cardiac mapping system is purchased at a
  2 hospital. Since electrophysiology studies are typically scheduled in advance, the physician
  3 has practical leverage with the hospital in choosing a cardiac mapping system because he
  4 or she can move his or her patients to a competing hospital on short notice.
  5         22.     Furthermore, customers are unable to calculate lifecycle costs at the time of
  6 purchase because they do not have reliable information for projecting the costs over the
  7 lifecycle for the different brands of cardiac mapping system. The lifecycle of the cardiac
  8 mapping system is 5 to 10 years. The prices of catheters change regularly over the
  9 lifecycle of the system. The manufacturers regularly introduce new models of catheters
 10 with new prices every 2 to 4 years throughout the lifecycle of the cardiac mapping system.
 11 Reprocessors may or may not introduce price competition on existing or new models of
 12 catheters by seeking and receiving clearance from the FDA. Annual service contracts vary
 13 widely in price from year to year. The system service can cost as much as $60,000 for a
 14 year. The system service can cost as little as zero for a full year of service as part of a
 15 promotion of other products. The manufacturers will also upgrade the system software and
 16 add hardware modules at significant cost to the owner of the system. Software updates
 17 alone can cost $20,000 to $60,000. In addition, the manufacturers do not notify the
 18 customers at the time of purchase that some catheters are proprietary. The manufacturers
 19 also change specific catheters from open to proprietary, which can affect the price for that
 20 catheter. Finally, some hospitals are not in a position to forecast demand because they are
 21 acquiring a cardiac mapping system for the first time at that location.
 22         23.     Biosense Webster has more than 50% of the roughly 3,000 cardiac mapping
 23 systems installed in the United States. Those customers face significant costs in switching
 24 cardiac mapping systems. Cardiac mapping systems have an average sales price of
 25 roughly $400,000 to $500,000. Hospitals do not budget for such a significant purchase
 26 with the expectation of switching brands in the short or medium run. Again, cardiac
 27 mapping systems are purchased for a lifecycle of 5 to 10 years. Switching would also
 28 require an investment of significant training for physicians and staff on the new cardiac

                                                    9
                                               COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 10 of 27 Page ID #:10



   1 mapping system. Most physicians prefer to forego the time and inconvenience involved in
   2 learning how to operate a different brand of cardiac mapping system. The hospital would
   3 have to undertake the expense of paying staff to train on a new brand of cardiac mapping
   4 system, which takes minimum of three months.
   5                      CLINICAL SUPPORT: MONOPOLY POWER
   6         24.    Biosense Webster has monopoly power in the nationwide market and local
   7 markets for clinical support on the CARTO 3 cardiac mapping system. Biosense Webster
   8 has a 100% share of the nationwide market or local markets for CARTO 3 clinical support.
   9 While some individual hospitals have their own CARTO 3 clinical support, Biosense
  10 Webster has been the only supplier for hospitals in the market for CARTO 3 clinical
  11 support in the United States. No one has the ability to deprive Biosense Webster of
  12 significant levels of business in CARTO 3 clinical support. Biosense Webster provides
  13 clinical support for more than 95% of the CARTO 3 systems installed in the United States.
  14 Biosense Webster invariably provides clinical support to more than 95% of the hospitals
  15 within the geographic scope of each pod. Again, Biosense Webster has been the only
  16 supplier for hospitals in the market for CARTO 3 clinical support anywhere in the United
  17 States. Biosense Webster has a 100% share of each and every geographic market or
  18 submarket for CARTO 3 clinical support within the United States.
  19         25.    There are significant barriers to entry into CARTO 3 clinical support.
  20 Biosense Webster is the leading brand in electrophysiology. Moreover, Biosense Webster
  21 is “part of the Johnson & Johnson family of companies.” (See Exhibit 1, attached hereto
  22 and incorporated by reference.) Johnson & Johnson is the No. 1 health care brand in the
  23 world. Biosense Webster has a natural advantage in access to information regarding its
  24 own products. In fact, Biosense Webster is the sole source for training on the CARTO 3
  25 system. In addition, Biosense Webster controls access to training instruction and materials
  26 for the CARTO 3 system hardware, software, and catheters. There are economies of scale.
  27 Clinical support can be provided more efficiently by covering a geographic cluster of
  28 hospitals. Most electrophysiology labs do not need clinical support every day or all hours

                                                  10
                                              COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 11 of 27 Page ID #:11



   1 of the day. At the same time, there may not be the need for more than one supplier of
   2 CARTO 3 clinical support in a local market. There are entrenched buying preferences.
   3 The Biosense Webster clinical account specialists develop relationships with the
   4 physicians. The physicians do not bear the higher combined costs of the free clinical
   5 support and the more expensive catheters. They are loath to make a change that disrupts
   6 their workflow. Biosense Webster is also able to limit the supply of clinical support
   7 personnel for a new entrant into the market. Biosense Webster has noncompete provisions
   8 of 18 months or more in its employment agreements with its clinical account specialists.
   9 Biosense Webster regularly hires away clinical support personnel from the few hospitals
  10 handling their own CARTO 3 clinical support by offering significantly higher
  11 compensation. In addition, there are no existing competitors in the market to provide
  12 CARTO 3 clinical support to hospitals in the United States.
  13                    CATHETER MARKETS: MONOPOLY POWER
  14         26.    Biosense Webster has monopoly power in the nationwide markets or
  15 submarkets for the sale of the high-density mapping catheters and the ultrasound catheters
  16 for use with the CARTO 3 mapping system. Biosense Webster is able to exclude
  17 competition and control prices for the high-density mapping catheters and ultrasound
  18 catheters for use with the CARTO 3 mapping system.
  19         27.    For more than eight years, Biosense Webster has been able to charge
  20 supracompetitive prices in high-density mapping catheters and ultrasound catheters for use
  21 with the CARTO 3 system. For example, Biosense Webster charges 20% more for new
  22 high-density mapping catheters and 10% to 20% more for new ultrasound catheters for use
  23 with the CARTO 3 system than Abbott, which is the second leading seller of cardiac
  24 mapping systems behind Biosense Webster, charges for those catheters for use with its
  25 cardiac mapping system.
  26         28.    In addition, Biosense Webster has durably maintained a dominant share of
  27 the market. For the last eight years, Biosense Webster has held an estimated 99% share of
  28 the nationwide market for sale of the high-density mapping catheters for use with the

                                                  11
                                              COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 12 of 27 Page ID #:12



   1 CARTO 3 cardiac mapping system and an estimated 90% share of the nationwide market
   2 for sale of the ultrasound catheters (and a 99% share of the nationwide submarket for the
   3 sale of 3D navigational ultrasound catheters) for use with the CARTO 3 cardiac mapping
   4 system. There are significant barriers to entry. (see ¶¶ 31-35.)
   5         29.    In addition, existing competitors (i.e., reprocessors) lack the capacity to
   6 expand their output in the short run to challenge Biosense Webster’s prices for high-
   7 density mapping catheters or ultrasound catheters for use with the CARTO 3 system.
   8 Biosense Webster controls the supply of a necessary input for any competitor – namely
   9 Biosense Webster catheters available for reprocessing by third parties. Biosense Webster
  10 has contracts and programs with many customers to return catheters to Biosense Webster,
  11 or simply destroy the catheters, after the first use. Biosense Webster also buys up its high-
  12 density mapping catheters and ultrasound catheters from third parties that have acquired
  13 the used catheters from hospitals. In addition, Biosense Webster sometimes retrieves its
  14 catheters from customers after the first use without the knowledge or consent of the
  15 hospital. Most of the returned, repurchased, and retrieved catheters are not reprocessed
  16 and returned to the market. Biosense Webster is also able to limit access to customers by
  17 refusing to provide case coverage on high-density mapping catheters or ultrasound
  18 catheters reprocessed by third parties. (see ¶¶ 36-37.)
  19         30.    While Innovative Health has a 5% to 10% market share in various non-
  20 navigational diagnostic catheters (e.g., HALO, ISMUS, and CRISTACATH), it has been
  21 unable to reach a 1% market share in high-density mapping catheters (PENTARAY and
  22 LASSO) for use in the CARTO 3 system. Similarly, Innovative Health has been unable to
  23 reach a 1% market share in 3D navigational ultrasound catheters or 2% market share in all
  24 ultrasound catheters for use with the Carto 3 system. By restricting the output of
  25 reprocessed catheters, which have a significantly lower cost of production than new
  26 catheters, Biosense Webster is able to maintain supracompetitive prices in the markets for
  27 high-density mapping catheters and ultrasound catheters for use with the CARTO 3
  28 system.

                                                    12
                                               COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 13 of 27 Page ID #:13



   1                       CATHETER MARKETS: BARRIERS TO ENTRY
   2         31.    There are significant barriers to entry into these catheter markets. Biosense
   3 Webster has ownership rights and exclusive licenses to patents blocking development of
   4 competing brands of catheters for use on the CARTO 3 system. Biosense Webster has
   5 brand name power as well. Biosense Webster is the leading brand in electrophysiology.
   6 Moreover, Biosense Webster is “part of the Johnson & Johnson family of companies.”
   7 (Exhibit 1.) Johnson & Johnson is the No. 1 health care brand in the world.
   8         32.    Biosense Webster has also created a closed system for connecting high-
   9 density mapping catheters and ultrasound catheters directly to the CARTO 3 cardiac
  10 mapping system. In order to function, the catheter, cable, and system must engage in a
  11 proverbial three-way handshake via a printed circuit board, or dongle, on the cable
  12 connecting the catheter to the system for the catheter, cable, and system to recognize each
  13 other. The CARTO 3 only recognizes the SOUNDSTAR for ultrasound and the
  14 PENTARAY and the LASSO for high-density mapping. There is no procompetitive
  15 justification for limiting compatibility between navigational catheters and cardiac mapping
  16 systems. In addition, Biosense Webster installs new cables on the CARTO 3 cardiac
  17 mapping system, often without the knowledge or consent of the hospital, that are only
  18 compatible with the SOUNDSTAR or the PENTARAY catheters.
  19         33.    The manufacturer and any reprocessor of ultrasound or high-density
  20 mapping catheters must be cleared by the FDA to sell a catheter for use in the United
  21 States. There are very few reprocessors with the knowledge and expertise to obtain
  22 clearance from the FDA and acceptance from the market to compete in the sale of
  23 ultrasound catheters or high-density mapping catheters. In fact, there are only two
  24 independent third-party reprocessors competing in the sale of electrophysiology catheters
  25 of any kind. In addition, the reprocessor typically needs 6 to 9 months to develop and
  26 validate its reprocessing methodology for a catheter and 3 to 6 months to obtain clearance
  27 from the FDA. The encrypted technology on a catheter can further extend the time needed
  28 for a reprocessor to enter the market.

                                                   13
                                               COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 14 of 27 Page ID #:14



   1         34.    Moreover, Biosense Webster largely controls the supply of Biosense
   2 Webster catheters available for reprocessing by third parties. Biosense Webster has
   3 contracts and programs with many customers to return catheters to Biosense Webster after
   4 the first use. Biosense Webster also buys up its high-density mapping catheters and
   5 ultrasound catheters from third parties that have acquired the used catheters from hospitals.
   6 In addition, Biosense Webster sometimes retrieves its catheters from customers after the
   7 first use without the knowledge or consent of the hospital. Most of the returned,
   8 repurchased, and retrieved catheters are not reprocessed and returned to the market.
   9 Biosense Webster is simply restricting output by reprocessors.
  10         35.    Furthermore, there are very entrenched buying preferences. Physicians and
  11 technicians already have significant training and extensive experience invested in the
  12 Biosense Webster catheters. Biosense Webster has also generated good will through the
  13 funding of onsite clinical support, training centers, and teaching fellowships at hospitals
  14 and offers research grants and consulting contracts to physicians to create loyalty with the
  15 administrators and physicians making purchasing decisions at the hospitals. According to
  16 the Centers for Medicare & Medicaid Services, Biosense Webster made payments to
  17 physicians alone in 2017 totaling $12,823,406. Biosense Webster is also shielded from
  18 price competition because the physician often makes the decision while the hospital bears
  19 the cost.
  20                   CATHETER MARKETS: PREDATORY CONDUCT
  21         36.    Biosense Webster is able to impose additional barriers to entry into the
  22 catheter markets and maintain its monopoly power, i.e., its ability to raise prices and
  23 exclude competition, through various types of exclusionary and predatory conduct.
  24 Biosense Webster has implemented a written policy of refusing to provide case coverage
  25 by its clinical account specialists in support of physicians at hospitals on cases with
  26 Biosense Webster high-density mapping and ultrasound catheters reprocessed by
  27 competitors. (see Exhibit 1.) The FDA has cleared the reprocessed catheters for sale in
  28 the United States. The FDA clearance process is designed to determine whether the

                                                    14
                                               COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 15 of 27 Page ID #:15



   1 catheter maintains its safety and effectiveness after reprocessing. In other words, the
   2 catheter originally manufactured by Biosense Webster has been proven through testing and
   3 validation to function in the exact same way after reprocessing by Innovative Health.
   4 During the procedure, the CARTO 3 system validates the catheter regardless of whether it
   5 is reprocessed or new. The physician, and not the clinical account specialist, is responsible
   6 for handling the catheters. The other major manufacturers provide coverage for cases with
   7 ultrasound and high-density mapping catheters reprocessed by third parties. At least once
   8 in the last eight years, Biosense Webster has relaxed its rule and provided coverage for
   9 cases with ultrasound and high-density mapping catheters reprocessed by third parties.
  10 Notably, Biosense Webster only enforces the rule on cases with reprocessed high-density
  11 mapping catheters and ultrasound catheters, which are much more expensive and profitable
  12 in the mix of catheters used with a cardiac mapping system. Biosense Webster will still
  13 provide coverage on the CARTO 3 cardiac mapping system for cases using the other less
  14 expensive and less profitable non-navigational diagnostic catheters originally
  15 manufactured or reprocessed by third parties.
  16         37.    Biosense Webster is able to offer case coverage for free and recoup the costs
  17 through the additional profits of more than $4,000 per procedure on additional sales of its
  18 new, rather than reprocessed, high-density mapping catheters and ultrasound catheters on
  19 just 30 electrophysiology studies per year. The Biosense Webster clinical account
  20 specialist will typically handle several hundred cases a year across the hospitals in his or
  21 her pod. In addition, the customers pay far more than the combined fair market value for
  22 clinical support and ultrasound and high-density mapping catheters from Biosense
  23 Webster. For example, Innovative Health offers savings on reprocessed catheters that is at
  24 least four to five times the value of the clinical support from Biosense Webster. Notably,
  25 Abbott provides free case coverage without restrictions and has significantly lower prices
  26 than Biosense Webster for its new ultrasound and high-density mapping catheters. With
  27 its monopoly power in CARTO 3 clinical support, Biosense Webster uses the policy to
  28 coerce and induce hospitals to deal exclusively with Biosense Webster for purchases of

                                                    15
                                               COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 16 of 27 Page ID #:16



   1 high-density mapping catheters and ultrasound catheters for use with the CARTO 3 system
   2 and forecloses its competitors from 98% to 99% of the nationwide markets for those
   3 catheters, including more than $25 million in annual sales in California alone.
   4         38.    Biosense Webster makes false and misleading statements to customers
   5 regarding the safety of medical devices that have been originally manufactured by
   6 Biosense Webster and reprocessed by third parties. Biosense Webster has circulated
   7 versions of a form letter to customers for at least five years claiming that Biosense Webster
   8 has “no knowledge” of the “specifications” of Biosense Webster single-use catheters
   9 reprocessed by third parties. (Exhibit 1.) In fact, Biosense Webster knows that the product
  10 specifications of reprocessed devices must meet the product specifications of the originally
  11 manufactured device to receive clearance for sale by the FDA. The FDA requires
  12 “cleaning and sterilization data, and functional performance data demonstrating that each
  13 [single-use device] remain substantially equivalent to its predicate device” after
  14 reprocessing. 68 FR 38071-01. Furthermore, the sensors on the device are validated in the
  15 exact same way for new and reprocessed catheters by the CARTO 3 system software itself
  16 at the time of use. Unfortunately, the letter has been circulated to hospitals throughout the
  17 country and is not readily susceptible of neutralization or other offset by reprocessors.
  18         39.    Biosense Webster has added encrypted technology on the chips for
  19 SOUNDSTAR, PENTARAY, and LASSO catheters. With that encrypted technology,
  20 Biosense Webster has introduced a timestamp limiting the catheter to 24 hours of use after
  21 plugging into the CARTO 3 cardiac mapping system. Notably, the timestamp does not
  22 address the risk of accidental reuse by staff in a lab because it does not prevent an
  23 additional use for a second procedure in the lab on the same day. Biosense Webster has
  24 not included any way for a customer or reprocessor to reset the timestamp for an additional
  25 use after reprocessing the catheter. The timestamp does not improve the performance of
  26 the catheter for single use, and the FDA has approved the catheters for reprocessing for an
  27 additional use. The timestamp is specifically targeted to eliminate competition from third-
  28 party reprocessors in the United States. Biosense Webster raises the cost of entry and cost

                                                   16
                                               COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 17 of 27 Page ID #:17



   1 of production for rivals by requiring reprocessors to expend time and money to figure out
   2 how to generally decrypt the data on the chip and specifically override the timestamp on
   3 the chip. Biosense Webster also creates artificial restrictions in hardware and software
   4 upgrades on the CARTO 3 system designed solely to identify and impede the use of
   5 SOUNDSTAR, PENTARAY, and LASSO catheters reprocessed by third parties.
   6         40.    Biosense Webster purposely limits the access of reprocessors to used
   7 Biosense Webster catheters. Biosense Webster has contracts and programs with many
   8 customers to return used catheters to Biosense Webster even though Biosense Webster
   9 does not intend to use most of them. In addition, Biosense Webster sometimes retrieves its
  10 high-density mapping catheters and ultrasound catheters from customers, or simply
  11 destroys them or arranges for their destruction, after the first use without the knowledge or
  12 consent of the hospital. On some occasions, Biosense Webster clinical account specialists
  13 have even absconded with the hospital’s used catheters stashed in their personal
  14 belongings after an electrophysiology procedure to prevent reprocessing by third parties.
  15 Most of the returned and retrieved catheters are not reprocessed and returned to the market.
  16 Biosense Webster is simply preventing the hospital from making a second use of the
  17 catheter through a reprocessing program.
  18                                FIRST CAUSE OF ACTION
  19    (Monopolization, Sherman Act, 15 U.S.C. § 2 – High-Density Mapping Catheters)
  20         41.    The foregoing allegations are all expressly incorporated.
  21         42.    Biosense Webster has monopolized the nationwide market for the sale of
  22 high-density mapping catheters for use with the CARTO 3 system in violation of Section 2
  23 of the Sherman Act, 15 U.S.C. § 2.
  24         43.     Biosense Webster possesses monopoly power in the nationwide market for
  25 the sale of high-density mapping catheters for use with the CARTO 3 system and has
  26 willfully acquired or maintained that power.
  27
  28

                                                    17
                                               COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 18 of 27 Page ID #:18



   1         44.    As a direct and proximate result of the foregoing conduct, Innovative Health
   2 has been injured in its business and property, including the loss of profits in the market and
   3 damage to its reputation and goodwill.
   4                               SECOND CAUSE OF ACTION
   5    (Attempted Monopolization, Sherman Act, 15 U.S.C. § 2 – High-Density Mapping
   6                                           Catheters)
   7         45.    The foregoing allegations are all expressly incorporated.
   8         46.    Biosense Webster has attempted to monopolize the nationwide market for
   9 the sale of high-density mapping catheters for use with the CARTO 3 system in violation
  10 of Section 2 of the Sherman Act, 15 U.S.C. § 2.
  11         47.    Biosense Webster has a specific intent to control prices or destroy
  12 competition in the nationwide market for the sale of high-density mapping catheters for
  13 use with the CARTO 3 system. Biosense Webster has engaged in predatory and
  14 anticompetitive conduct directed at accomplishing that purpose. Biosense Webster has a
  15 dangerous probability of achieving monopoly power in the nationwide market for the sale
  16 of high-density mapping catheters for use with the CARTO 3 system.
  17         48.    As a direct and proximate result of the foregoing conduct, Innovative Health
  18 has been injured in its business and property, including the loss of profits in the market and
  19 damage to its reputation and goodwill.
  20                                THIRD CAUSE OF ACTION
  21          (Tying, Sherman Act, 15 U.S.C. § 1 – High-Density Mapping Catheters)
  22         49.    The foregoing allegations are all expressly incorporated.
  23         50.    Biosense Webster has tied the sale of high-density mapping catheters for use
  24 with the CARTO 3 system to the provision of CARTO 3 clinical support, in violation of
  25 Section 1 of the Sherman Act, 15 U.S.C. § 1. Biosense Webster has forced customers to
  26 purchase high-density mapping catheters to get case coverage by its CARTO 3 clinical
  27 account specialists. Biosense Webster has sufficient market power in the domestic market
  28 or markets for CARTO 3 clinical support to coerce customers into purchasing its high-

                                                   18
                                               COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 19 of 27 Page ID #:19



   1 density mapping catheters. The tying arrangements have had anticompetitive effects in the
   2 nationwide market for the sale of high-density mapping catheters for use with the CARTO
   3 3 system, which involves a not insubstantial amount of interstate commerce.
   4         51.    As a direct and proximate result of the foregoing conduct, Innovative Health
   5 has been injured in its business and property, including the loss of profits in the market and
   6 damage to its reputation and goodwill.
   7                               FOURTH CAUSE OF ACTION
   8   (Exclusive Dealing, Sherman Act, 15 U.S.C. § 1 – High-Density Mapping Catheters)
   9         52.    The foregoing allegations are all expressly incorporated.
  10         53.    Biosense Webster has entered agreements with its customers that prevent the
  11 customers from purchasing high-density mapping catheters for use with the CARTO 3
  12 system from any other vendor and have substantially foreclosed competition in the
  13 nationwide market for the sale of high-density mapping catheters for use with the CARTO
  14 3 system, in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.
  15         54.    As a direct and proximate result of the foregoing conduct, Innovative Health
  16 has been injured in its business and property, including the loss of profits in the market and
  17 damage to its reputation and goodwill.
  18                                FIFTH CAUSE OF ACTION
  19     (Tying, Cartwright Act, Cal. Bus. & Prof. Code § 16720 – High-Density Mapping
  20                                           Catheters)
  21         55.    The foregoing allegations are all expressly incorporated.
  22         56.    Biosense Webster has agreed to provide CARTO 3 clinical support on the
  23 condition that hospitals also purchase high-density mapping catheters, thereby curbing
  24 competition in the sale of the high-density mapping catheters, in violation of Cal. Bus. &
  25 Prof. Code § 16720. The CARTO 3 clinical support is linked to the sale of the high-
  26 density mapping catheters. Biosense Webster has sufficient economic power in the
  27 domestic market or markets for CARTO 3 clinical support market to coerce the purchase
  28

                                                   19
                                               COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 20 of 27 Page ID #:20



   1 of the high-density mapping catheters. A substantial amount of sales is affected in high-
   2 density mapping catheters.
   3         57.    As a direct and proximate result of the foregoing conduct, Innovative Health
   4 has been injured in its business and property, including the loss of profits in the market and
   5 damage to its reputation and goodwill.
   6                                SIXTH CAUSE OF ACTION
   7   (Exclusive Dealing, Cartwright Act, Cal. Bus. & Prof. Code § 16720 – High-Density
   8                                      Mapping Catheters)
   9         58.    The foregoing allegations are all expressly incorporated.
  10         59.    Biosense Webster has coerced hospitals to agree to deal exclusively with
  11 Biosense Webster in the purchase of high-density mapping catheters for use with the
  12 CARTO 3 system, in violation of Cal. Bus. & Prof. Code § 16720. The agreements have
  13 foreclosed competition in a substantial share of the nationwide market for high-density
  14 mapping catheters for use with the CARTO 3 system.
  15         60.    As a direct and proximate result of the foregoing conduct, Innovative Health
  16 has been injured in its business and property, including the loss of profits in the market and
  17 damage to its reputation and goodwill.
  18                              SEVENTH CAUSE OF ACTION
  19           (Monopolization, Sherman Act, 15 U.S.C. § 2 – Ultrasound Catheters)
  20         61.    The foregoing allegations are all expressly incorporated.
  21         62.    Biosense Webster has monopolized the nationwide market for the sale of
  22 ultrasound catheters for use with the CARTO 3 system in violation of Section 2 of the
  23 Sherman Act, 15 U.S.C. § 2.
  24         63.     Biosense Webster possesses monopoly power in the nationwide market for
  25 the sale of ultrasound catheters for use with the CARTO 3 system and has willfully
  26 acquired or maintained that power. As a direct and proximate result of the foregoing
  27 conduct, Innovative Health has been injured in its business and property, including the loss
  28 of profits in the market and damage to its reputation and goodwill.

                                                   20
                                               COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 21 of 27 Page ID #:21



   1                               EIGHTH CAUSE OF ACTION
   2     (Attempted Monopolization, Sherman Act, 15 U.S.C. § 2 – Ultrasound Catheters)
   3         64.    The foregoing allegations are all expressly incorporated.
   4         65.    Biosense Webster has attempted to monopolize the nationwide market for
   5 the sale of ultrasound catheters for use with the CARTO 3 system in violation of Section 2
   6 of the Sherman Act, 15 U.S.C. § 2.
   7         66.    Biosense Webster has a specific intent to control prices or destroy
   8 competition in the nationwide market for the sale of ultrasound catheters for use with the
   9 CARTO 3 system. Biosense Webster has engaged in predatory and anticompetitive
  10 conduct directed at accomplishing that purpose. Biosense Webster has a dangerous
  11 probability of achieving monopoly power in the nationwide market for the sale of
  12 ultrasound catheters for use with the CARTO 3 system. As a direct and proximate result
  13 of the foregoing conduct, Innovative Health has been injured in its business and property,
  14 including the loss of profits in the market and damage to its reputation and goodwill.
  15                                NINTH CAUSE OF ACTION
  16                (Tying, Sherman Act, 15 U.S.C. § 1 – Ultrasound Catheters)
  17         67.    The foregoing allegations are all expressly incorporated.
  18         68.    Biosense Webster has tied the sale of ultrasound catheters for use with the
  19 CARTO 3 system to the provision of CARTO 3 clinical support, in violation of Section 1
  20 of the Sherman Act, 15 U.S.C. § 1. Biosense Webster has forced customers to purchase
  21 ultrasound catheters to get case coverage by its CARTO 3 clinical account specialists.
  22 Biosense Webster has sufficient market power in the domestic market or markets for
  23 CARTO 3 clinical support to coerce customers into purchasing its ultrasound catheters.
  24 The tying arrangements have had anticompetitive effects in the nationwide market for the
  25 sale of ultrasound catheters for use with the CARTO 3 system, which involves a not
  26 insubstantial amount of interstate commerce.
  27
  28

                                                   21
                                              COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 22 of 27 Page ID #:22



   1         69.    As a direct and proximate result of the foregoing conduct, Innovative Health
   2 has been injured in its business and property, including the loss of profits in the market and
   3 damage to its reputation and goodwill.
   4                                TENTH CAUSE OF ACTION
   5          (Exclusive Dealing, Sherman Act, 15 U.S.C. § 1 – Ultrasound Catheters)
   6         70.    The foregoing allegations are all expressly incorporated.
   7         71.    Biosense Webster has entered agreements with its customers that prevent the
   8 customers from purchasing ultrasound catheters for use with the CARTO 3 system from
   9 any other vendor and have substantially foreclosed competition in the nationwide market
  10 for the sale of ultrasound catheters for use with the CARTO 3 system, in violation of
  11 Section 1 of the Sherman Act, 15 U.S.C. § 1.
  12         72.    As a direct and proximate result of the foregoing conduct, Innovative Health
  13 has been injured in its business and property, including the loss of profits in the market and
  14 damage to its reputation and goodwill.
  15                             ELEVENTH CAUSE OF ACTION
  16     (Tying, Cartwright Act, Cal. Bus. & Prof. Code § 16720 – Ultrasound Catheters)
  17         73.    The foregoing allegations are all expressly incorporated.
  18         74.    Biosense Webster has agreed to provide CARTO 3 clinical support on the
  19 condition that hospitals also purchase ultrasound catheters, thereby curbing competition in
  20 the sale of the ultrasound catheters, in violation of Cal. Bus. & Prof. Code § 16720. The
  21 CARTO 3 clinical support is linked to the sale of the ultrasound catheters. Biosense
  22 Webster has sufficient economic power in the domestic market or markets for CARTO 3
  23 clinical support market to coerce the purchase of the ultrasound catheters. A substantial
  24 amount of sales is affected in ultrasound catheters.
  25         75.    As a direct and proximate result of the foregoing conduct, Innovative Health
  26 has been injured in its business and property, including the loss of profits in the market and
  27 damage to its reputation and goodwill.
  28

                                                   22
                                               COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 23 of 27 Page ID #:23



   1                              TWELFTH CAUSE OF ACTION
   2     (Exclusive Dealing, Cartwright Act, Cal. Bus. & Prof. Code § 16720 – Ultrasound
   3                                            Catheters)
   4         76.    The foregoing allegations are all expressly incorporated.
   5         77.    Biosense Webster has coerced hospitals to agree to deal exclusively with
   6 Biosense Webster in the purchase of ultrasound catheters for use with the CARTO 3
   7 system, in violation of Cal. Bus. & Prof. Code § 16720. The agreements have foreclosed
   8 competition in a substantial share of the nationwide market for ultrasound catheters for use
   9 with the CARTO 3 system.
  10         78.    As a direct and proximate result of the foregoing conduct, Innovative Health
  11 has been injured in its business and property, including the loss of profits in the market and
  12 damage to its reputation and goodwill.
  13                                    PRAYER FOR RELIEF
  14         Plaintiff respectfully asks that this Court:
  15         (a)    enter judgment awarding damages to Plaintiff in an amount to be determined,
  16 and trebled as provided in Section 4 of the Clayton Act, 15 U.S.C. § 15(a), on its federal
  17 antitrust claims;
  18         (b)    award Plaintiff the cost of this suit, including reasonable attorney’s fees, as
  19 provided in Section 4 of the Clayton Act, 15 U.S.C. § 15, on its federal antitrust claims;
  20         (c)    enter injunctive relief in favor of Plaintiff to prevent the threat of loss or
  21 injury by violation of the federal antitrust laws as provided in Section 16 of the Clayton
  22 Act, 15 U.S.C. § 26;
  23         (d)    enter judgment awarding damages to Plaintiff in an amount to be determined,
  24 and trebled as provided in Cal Bus. & Prof. Code § 16750(a), along with interest on its
  25 actual damages as provided in Cal Bus. & Prof. Code § 16761, on its state antitrust claims;
  26         (e)    award Plaintiff reasonable attorney’s fees together with the costs of suit, as
  27 provided in Cal Bus. & Prof. Code § 16750(a), on its state antitrust claims;
  28

                                                     23
                                                COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 24 of 27 Page ID #:24



   1         (f)    enter injunctive relief in favor of Plaintiff to prevent the threat of loss or
   2 injury by violation of the state antitrust laws as provided in Cal Bus. & Prof. Code §
   3 16750(a); and
   4         (g)    order such other and further relief as this Court deems proper and just.
   5
   6
       DATED: October 18, 2019                 THEODORA ORINGHER PC
   7
   8
   9                                           By:         /s/ Panteha Abdollahi
                                                     Panteha Abdollahi
  10
                                                     Bradley Dugan
  11
  12 DATED: October 18, 2019                   JEFFREY L. BERHOLD, P.C.
  13
  14
                                               By:          /s/ Jeffrey L. Berhold
  15
                                                     Jeffrey L. Berhold
  16
                                                     Attorneys for Plaintiff INNOVATIVE HEALTH
  17                                                 LLC
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                     24
                                                COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 25 of 27 Page ID #:25



   1                                DEMAND FOR JURY TRIAL
   2         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands
   3 trial of its claims by jury to the extent authorized by law.
   4
   5
       DATED: October 18, 2019                THEODORA ORINGHER PC
   6
   7
   8                                          By:         /s/ Panteha Abdollahi
                                                    Panteha Abdollahi
   9
                                                    Bradley Dugan
  10
  11 DATED: October 18, 2019                  JEFFREY L. BERHOLD, P.C.
  12
  13
                                              By:          /s/ Jeffrey L. Berhold
  14
                                                    Jeffrey L. Berhold
  15
                                                    Attorneys for Plaintiff INNOVATIVE HEALTH
  16                                                LLC
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                    25
                                                COMPLAINT
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 26 of 27 Page ID #:26




                     EXHIBIT 1
Case 8:19-cv-01984-JVS-KES Document 1 Filed 10/18/19 Page 27 of 27 Page ID #:27




 Date: February 4, 2019


 RE: Position Statement on Clinical Account Specialist Case Support of Reprocessed Single Use Devices (SUD)


 Dear Valued Customer,

 This letter is to inform you of Biosense Webster, Inc.'s position regarding case support of reprocessed Single-
 Use-Devices (SUD) distributed by third parties. Biosense Webster’s commitment to providing high-quality
 products and services requires that we properly train all Clinical Account Specialists on the capabilities,
 limitations, and proper functioning of all our devices and equipment. Electrophysiologists ask Clinical Account
 Specialists to assist with reconstructing cardiac anatomy using our technology and interpreting maps and
 providing insight on the images generated by the CARTO® 3 System. It is critical that our personnel possess a
 competent base of knowledge of the design intent of each device feature and a thorough understanding of how
 each device is designed to work with our capital equipment to help achieve the best possible outcome for each
 patient. This base of knowledge is especially important when it comes to providing product technical support for
 the CARTO® 3 System, and troubleshooting the CARTO® 3 System in the midst of a procedure, which requires
 accurate inputs from diagnostic mapping and ultrasound catheters. Most hospital facilities also recognize the
 critical nature of vendor product competency as it relates to patient safety and consequently require vendor
 representatives to provide documentation attesting to their competency with their company’s products as part of
 the vendor credentialing process.Reprocessing is a manufacturing process regulated by the U.S. Food and Drug
 Administration, and reprocessed single use devices generally require a new regulatory submission before they
 can be distributed. The regulatory clearance for reprocessed devices is owned by the reprocessing company that
 manufactures and distributes the devices, not the original equipment manufacturer. Therefore, once Biosense
 Webster's single use devices are subjected to the reprocessing process of another company, those devices are
 no longer our products.

 To offer our customers a portfolio of both new and reprocessed devices, Biosense Webster has partnered with a
 reprocessing company that is also a member of the Johnson & Johnson Family of Companies. We have shared
 our calibration methods and product testing methods with our affiliated reprocessing company, and we distribute
 those products along with new Biosense Webster devices. We are confident that the reprocessed devices we
 distribute meet our quality standards. However, we have no knowledge of the manufacturing operations or
 specifications of reprocessed devices manufactured by third parties with which we are not affiliated. As such,
 Biosense Webster cannot attest to the safety, effectiveness, and accuracy of these devices.

 Accordingly, our Clinical Account Specialists can only provide product technical support in cases that use
 diagnostic mapping and ultrasound catheters distributed by Biosense Webster. Our Clinical Account Specialists
 understand the capabilities, limitations, and proper functioning of these devices and are able to deliver on our
 commitment of high-quality support for these products.

 For any questions related to the information contained in this letter, please contact your local Biosense Webster,
 Inc. representative.

 Thank you for your continued partnership and for choosing the Biosense Webster, Inc.


 Sincerely,


 Biosense Webster, Inc.

                                                                                                   097317-180821
Biosense Webster, Inc.
33 Technology Drive
Irvine, CA 92618, USA
www.biosensewebster.com
TEL: 1-909-839-8500
TEL: 1-800-729-9010
